DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 October 2021 has been entered.

Claim Objections
Claim 9 is objected to because of the following informalities:
Claim 9, line 2: “10-1 to 10-4 ohms” should read “10-4 to 10-1 ohms” because 10-1 is a larger value than 10-4.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-6, and 8-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to claim 1, the claim recites “an elastic conductive layer formed on the fabric layer and filling into the plurality of pores” in line 6. There is no support in the specification as originally filed for this limitation in the claims. Applicant states they believe Fig. 1-2 provide support for these limitations. However, it is unclear how the figures shown the fabric layer fill the plurality of pores because Fig. 2 shows pores that are not filled.
Claims 3-6 and 8-13 are rejected under 35 U.S.C. 112(a) due to their ultimate dependency on claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1, 3-6, and 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the claim recites “an elastic conductive layer formed on the fabric layer and filling into the plurality of pores… the elastic conductive layer is adhesively combined with a top surface of the fabric layer and sidewalls of the plurality of pores” in lines 6-9. The scope of the claim is confusing because it is unclear how the elastic conductive layer can fill the pores while simultaneously being adhesively combined with the sidewalls of the plurality of pores. Clarification is respectfully requested.
With respect to claim 1, the claim recites “the elastic conductive layer is adhesively combined with a top surface of the fabric layer and sidewalls of the plurality of pores” in lines 7-9. It is unclear what is meant by the phrase “adhesively combined”. Does this require an additional (yet unrecited) adhesive? Or is simply coating the elastic conductive layer and curing it considered being adhesively combined? Further, it is unclear what is meant by the phrase “adhesively combined with…sidewalls of the plurality of pores”. It is not clear what is considered the sidewall of the pore. Further, does this phrase mean coating the entire side of the sidewalls or just a portion, i.e. top, of the sidewall? Clarification is respectfully requested. For the purposes of examination, the claim has been interpreted as if coating the elastic conductive layer and curing it is considered being adhesively combined as claimed.
Claims 3-6 and 8-13 are rejected under 35 U.S.C. 112(b) due to their ultimate dependency on claim 1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-6, and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tao et al. (US 8,191,433 B2, “Tao”) in view of Agzikara et al. (US 2013/0260129 A1, “Agzikara”).
With respect to claim 1, Tao discloses a fabric strain sensor made from a mixture of electrically conductive particles or fibers and an elastomer matrix, i.e. an 
Tao does not disclose wherein the fabric layer comprises a fabric main body and elastic yarns, the elastic yarns being woven in the fabric main body alone a first direction D1 and a second direction D2, where D1 is perpendicular to D2.
Agzikara teaches stretch fabrics made by including elastic yarns in warp and weft directions to make a bi-stretch fabric ([0003]). Agzikara further teaches the stretch yarn, i.e. elastic yarn, has a structure shown in Fig. 1a below, where 1 is the yarn and 4 and 5 are first and second fibers ([0037]). Agzikara teaches the first fiber 4 is made from an elastomer, such as spandex and Lycra ([0039]) while the second fiber 5 is a polyester polymer ([0037] and [0040-0041]). The first fiber 4 corresponds to the elastic yarn presently claimed; the second fiber 5 corresponds to the fabric main body as presently claimed. As can been seen in Fig. 1a, the first fiber 4, i.e. elastic yarn, is woven in the fiber 5, i.e. fabric main body, along a first direction D1 (from left to right). When the elastic yarn is used in a bi-stretch fabric, i.e. a woven fabric with the elastic yarn in the 1 and a second direction D2, where D1 is perpendicular to D2 as presently claimed.

    PNG
    media_image1.png
    250
    521
    media_image1.png
    Greyscale

Tao and Agzikara are analogous inventions in the field of composite fabrics.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the woven fabric substrate of Tao to be made from elastic yarns in the warp and weft directions as taught by Agzikara in order to provide a bi-stretch fabric (Agzikara, [0003]) with great elasticity levels (Agzikara, [0046]). While there is no explicit disclosure from Tao in view of Agzikara that the fabric strain sensor is an elastic conductive composite fabric, given that it has an identical structure and components as that of the present invention, then it would necessarily inherently be an elastic conductive composite fabric. Additionally, while there is no explicit disclosure from Tao in view of Agzikara regarding a resistant value and a strain increment of the elastic conductive composite fabric satisfying a relationship of                                 
                                    
                                        
                                            R
                                        
                                        
                                            T
                                        
                                    
                                     =R + nε
                                
                             or                                 
                                    
                                        
                                            R
                                        
                                        
                                            T
                                        
                                    
                                     = R + m
                                    
                                        
                                            e
                                        
                                        
                                            nε
                                        
                                    
                                
                             where ε is the strain increment, R is the resistance value when the strain increment is 0, RT
Regarding the woven elastic yarns forming a plurality of pores, given that woven structures have the structure shown below (Tao, Fig. 2), then it is clear the elastic yarns of Tao in view of Agzikara would necessarily inherently form a plurality of pores, i.e. a lack of material between different strands (see the arrow in Fig. 2 below).

Regarding the elastic conductive layer being formed on the fabric layer and filling into the plurality of pores and wherein the elastic conductive layer is adhesively combined with a top surface of the fabric layer and sidewalls of the plurality of pores, Tao discloses the elastic conductive layer is applied by screen printing, lamination, binder coating, fusible coating, foam coating, padding, and extrusion (Col. 2, lines 51-53) and is cured (Col. 3, lines 39-43). Further, Tao discloses adhering the fabric substrate and the elastic conductive layer (Col. 3, lines 27-32). Thus, when the elastic conducive layer is applied via lamination or coating, then it is formed on the fabric layer and would necessarily inherently fill into the plurality of pores. Further, Tao discloses the elastomer matrix is made of silicon rubber, i.e. silicone and 
With respect to claim 3, Agzikara teaches the yarn comprises a polyester based fiber and Lycra, where the denier count for Lycra includes those at 70 denier ([0031]), i.e. the diameter of the elastic yarn is 70 denier. The Lycra fiber corresponds to the elastic yarn presently claimed.
With respect to claim 4, while there is no explicit teaching from Tao in view of Agzikara that the elongation of the fabric direction in the first direction D1 and/or in the second direction D2
With respect to claim 5, while there is no explicit disclosure that the elastic conductive composite fabric of Tao in view of Agzikara has a coefficient of elasticity E1 and the fabric layer has a coefficient of elasticity E2 and a ratio between E1 and E2 is from 1.2 to 1.6, given that Tao in view of Agzikara discloses an identical article made of identical components as that of the present invention, then it is clear that the elastic conductive composite fabric would necessarily inherently have a coefficient of elasticity E1, the fabric layer would necessarily inherently have a coefficient of elasticity E2, and that the ratio between E1 and E2 would necessarily inherently be 1.2 to 1.6 as presently claimed.
With respect to claim 6, Tao teaches the fabric substrate has a woven or knitted structure (Col. 2, lines 38-39); in order to have the entire substrate have a woven or knitted structure, then all components must have a woven or knitted structure, including the fabric main body as presently claimed.
With respect to claims 8-9, while Tao does not disclose the specific amounts or resistance claimed, Tao discloses the resistance of the elastic conductive layer may be reduced by increasing the concentration of the carbon black in the layer (Col. 4, lines 26-30), and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vary the amount of conductive filler, including over values presently claimed, in order to provide an elastic conductive layer having a desired resistance, including over values presently claimed.
With respect to claims 10-11, Tao discloses that carbon black, i.e. conductive filler, having a weight concentration of 10% is included in the rubber, i.e. elastomer (Col. 4, lines 18-19). Thus, the conductive filler is 10% the total weight, i.e. mass, of the 2 to 105 Ω as claimed.
With respect to claim 12, while there is no explicit disclosure that the article of Tao in view of Agzikara, i.e. the elastic conductive composite fabric, satisfies the relationship of                                 
                                    
                                        
                                            R
                                        
                                        
                                            T
                                        
                                    
                                     =R + nε
                                
                             where n is from 1.0 to 2.5, given that Tao in view of Agzikara discloses an identical article made of identical components as that of the present invention, then it would necessarily inherently satisfy this relationship.
With respect to claim 13, while there is no explicit disclosure that the article of Tao in view of Agzikara, i.e. the elastic conductive composite fabric, satisfies the relationship of                                 
                                    
                                        
                                            R
                                        
                                        
                                            T
                                        
                                    
                                     = R + m
                                    
                                        
                                            e
                                        
                                        
                                            nε
                                        
                                    
                                
                             where m is from 9.0 to 10.0 and n is from 0.05 to 0.06, given that Tao in view of Agzikara discloses an identical article made of identical components as that of the present invention, then it would necessarily inherently satisfy this relationship.
Response to Arguments
Due to the cancellation of claim 7, the 35 U.S.C. 103 rejection of claim 7 is withdrawn.
Due to the amendment to claim 1, the 35 U.S.C. 103 rejections of claims 1, 5, 7-9, and 12-13 over Mattmann in view of Agzikara are withdrawn. However, claims 1, 3-6, and 8-13 are now rejected under 35 U.S.C. 103 as being unpatentable over Tao in view of Agzikara as set forth above.
Applicant’s arguments filed 08 October 2021 have been fully considered but they are not persuasive.
Regarding the 35 U.S.C. 103 rejections over Tao in view of Agzikara, Applicant argues Tao nor Agzikara discloses forming a plurality of pores, and thus the references do not disclose the elastomer matrix filling in the pores or the elastomer matrix being adhesively combined with the sidewalls of the pores. The examiner respectfully disagrees.
In response to Applicant’s argument that Tao in view of Agzikara does not disclose forming a plurality of pores and thus does not disclose wherein the elastomer matrix fills in the pores or being adhesively combined with the sidewalls of the pores, this is not found persuasive because Tao discloses a matrix resin containing electrically conductive particles, i.e. an elastic conductive layer, applied to a fabric substrate (Col. 2, lines 7-11). The fabric substrate is woven (Col. 2, lines 38-39), and woven structures have the structure shown below (Tao, Fig. 2), which inherently has pores which are the areas where the fibers are not present (see the area pointed to by the arrow). Thus, Tao discloses the formation of pores. Tao further discloses the elastic conductive layer is applied by screen printing, lamination, binder coating, fusible coating, foam coating, padding, and extrusion (Col. 2, lines 51-53) and is cured (Col. 3, lines 39-43). Further, Tao discloses adhering the fabric substrate and the elastic conductive layer (Col. 3, lines 27-32). Thus, when the elastic conducive layer is applied via lamination or coating, then it is formed on the fabric layer and would necessarily inherently fill into the plurality of pores. Further, Tao discloses the elastomer matrix is made of silicon rubber, i.e. silicone and polyurethane (Col. 2, lines 45-48). 

Applicant additionally argues
As set forth above, claim 1 is not allowable, and thus its dependent claims are not allowable. Further, claims 3-6 and 8-13 are rejected under 35 U.S.C. 103 as set forth above.
It is additionally noted that all claims are rejected under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) as set forth above, and that claim 9 is objected to.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571)272-4450. The examiner can normally be reached Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
/STEVEN A RICE/Examiner, Art Unit 1787      

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787